Citation Nr: 0929565	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1945 to 
November 1946.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record does not show current 
bilateral hearing loss related to the Veteran's military 
service or any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's December 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's December 
2006 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  


In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has made all reasonable 
attempts to obtain the Veteran's complete service treatment 
records.  A December 2006 response from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri 
indicated that the Veteran's service treatment records had 
been destroyed by a fire and that no Surgeon General Hospital 
documents were available.   

In December 2006, and again in July 2008, the Veteran was 
asked to complete and return NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  As stated on 
the form, "We need to know the exact month(s) as well as the 
year of treatment; the year alone is not enough.  If you 
don't know the exact month, then please tell the approximate 
time of year, such as 'June or July' or 'summer.'"  Despite 
these two requests, the Veteran has not provided a narrow 
enough time frame (within 90 days) for a search to be 
performed.  He was notified of his failure to adequately 
complete NA Form 13055 in the September 2008 supplemental 
statement of the case.

The RO has also obtained the Veteran's identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO is not required to obtain a medical opinion 
in this matter as there is no evidence of any bilateral 
hearing loss during service or for more than fifty-five years 
thereafter.  There is simply no evidence of record, other 
than the Veteran's own contentions, that his hearing loss is 
somehow related to his active duty service.  Finally, there 
is no indication in the record that any additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in Army from 
January 1945 to November 1946.  His report of separation, 
Form DD 214, listed his inservice specialty as clerk-typist.  
Although his complete service treatment records are not 
available, the Veteran's October 1946 separation examination 
noted that his ears were normal, and that whispered voice 
testing revealed 15/15 hearing acuity, bilaterally.

In November 2006, the Veteran filed his original claim 
seeking service connection for bilateral hearing loss.  He 
attributes bilateral hearing loss to his inservice exposure 
to loud noise from firearms and artillery.  In support of his 
claim, the RO obtained the Veteran's VA treatment records 
from May 2004 to December 2005.  A May 2004 treatment report 
noted the Veteran's history of hearing loss.  A December 2005 
treatment report noted that he was seen for a replacement 
hearing aid.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's 
2005 VA and private audiological examinations revealed 
audiometric findings reflective of current bilateral hearing 
loss disability for VA purposes as defined by 38 C.F.R. 
§ 3.385.  

Based upon a longitudinal review of the record, the Board 
concludes that service connection is not warranted for 
bilateral hearing loss.  While his complete service treatment 
records are not of record, the Veteran's October 1946 
separation examination noted that his ears were normal.  It 
also noted 15/15 hearing acuity, bilaterally, on whispered 
voice testing.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that contemporaneous evidence has greater probative 
value than history as reported by the appellant).  
Thereafter, post service records failed to document any 
complaints of or treatment for hearing loss for more than 
fifty-five years after his discharge from the service.  This 
expansive period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim herein.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  

Moreover, the Veteran, as a lay person, cannot provide 
competent evidence by his statements alone that observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

As for the Veteran's contentions regarding his inservice 
exposure to loud noise, his report of separation listed his 
inservice specialty as clerk typist and indicates that he was 
assigned to the 361st Station Hospital.  His DD214 indicates 
that he was qualified to use a sharpshooter rifle.  His 
awards and decorations do not connote involvement in combat.  
However, the Veteran's statements are competent evidence as 
to what he experienced in service.  The Board has no reason 
to doubt the credibility of the Veteran, and finds that the 
Veteran's service is consistent with at least some inservice 
exposure to loud noise.  Nevertheless, the Veteran's 
statements alone can not be considered competent evidence on 
medical causation, and the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Only independent 
medical evidence may be considered to support Board findings.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
Veteran's statements on causation cannot establish a link 
between his current hearing loss and his military service 
ending more than fifty-five years ago.

As the Veteran's complete service treatment records are not 
available, there is a heightened obligation on VA to provide 
an explanation of the reasons or bases for its findings.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this 
case, the Veteran's service separation examination shows 
normal hearing acuity.  There is no evidence of continuity of 
symptomatology, and the first medical evidence of bilateral 
hearing loss was more than fifty-five years after service 
discharge.  There is no medical evidence of record linking 
the Veteran's current hearing loss to his military service.  
The Board has considered the benefit of the doubt doctrine 
when making these findings.  However, the preponderance of 
the evidence is against the Veteran's claim.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for bilateral hearing loss is 
not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


